DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, “the recess” lacks antecedent basis in the claim and it is not known what this recess is referring to.

Regarding claim 6, “the scale” lacks antecedent basis in the claim.

Regarding claim 8, “the cap” lacks antecedent basis in the claim. There is no cap set forth in claim 1.

Regarding claim 9, it is not clear what is meant by “optical fibers.” While this term usually refers to fiber optical cables for transmitting light signals, this does not seem to make sense in this context because a sensor case would not be made with fiber optic cables. Also, nothing in the disclosure show or explains fiber optic cables being used or how exactly they would be use in the sensor case material itself. It is possible that this is some sort of translation error and what is mean is --glass fibers--, as in plastic that is reinforced with glass fibers for strength and other properties. This is how the claim has been interpreted for the purpose of the art rejections below. Note that if this is correct, then it should be affirmatively stated that this is how the application was written in the its original language and how it should have been translated, so that any new matter issues can be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Siminoff (US 2015/0022620).

Regarding claim 1, Siminoff discloses a sensor case configured for adjustable positioning of a sensor, said sensor case comprising: an upper cover 1 presenting an upper 

Regarding claim 2, Siminoff discloses said movable element 15 being shaped as a hollow spherical segment of two bases cut off at opposite places (see Fig. 8, showing element 15 with its openings as cut off parts on opposite halves of the spherical element) and each element opening for the measurement beam of the sensor is formed by this cutoff.

Regarding claim 3, Siminoff discloses said central cover including a cover body 5 and a cap 28, with the cap being interlocked with the body of the central cover in an openable or dismountable manner (par. 0050, cap 28 coupled to body 5 with screws).

Regarding claim 4, Siminoff discloses said cap 28 providing a bottom face of the central cover which is positioned against the face of the central cover that carries the upper cover and this bottom face also being adapted for attachment to an object (see Fig. 3, e.g., face of cap 28 configured and capable of being mounted to any surface of an object via a mounting fixture 35).

Regarding claim 5, Siminoff discloses that the upper cover 1 contains a recess (see Fig. 3, upper cover 1 is curved to form a recess, also cover 1 has other openings 3, 4 that can be called “recesses”).

Regarding claim 6, Siminoff discloses that the movable element 15 is equipped with a scale 17 (see Fig. 8, dimple 17 is a marking on element 15 that can be used to judge and indicate the relative position of the rotatable element).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff (US 2015/0022620).

Regarding claim 8, Siminoff discloses that the dismountable connection between the cap 23 and the central cover body 5 is provided by screws or screw-bolts (par. 0050). To the extent that there is some other specific structure intended by the term “screw-bolts” beyond the structure of a screw, it would have been obvious to one of ordinary skill in the art to use any known screw type fasteners, including screw-bolts, as the fasteners or screws in Siminoff, because they can be easily and simply substituted in a known and conventional manner and would yield the same predictable fastening function as other screw fasteners.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff (US 2015/0022620) in view of Cattoni (US 2017/0307204).

Regarding claim 7, Siminoff do not disclose any gaskets between the covers or other parts. Cattoni disclose a plastic case for electronic parts and teach using gaskets 224, 240 between various covers or other case parts. It would have been obvious to one of ordinary skill in the art to use gaskets between any of the case pieces of Siminoff, including between the central cover and the upper cover, as taught by Cattoni, because it is well-understood that gaskets help to seal and keep out foreign debris, moisture, etc. when assembling contacting housing parts.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siminoff (US 2015/0022620) in view of Andrieu et al. (US 2010/0090685).

Regarding claim 9, Siminoff does state that the sensor case parts may be made of plastic (par. 0045, cover 1 made of plastic; par. 0062, cover portion 5 made of plastic). Siminoff do not disclose specifically that the plastic is polyamide with glass fibers. However, it is widely known to use polyamide reinforced with glass fibers as a plastic housing material. Andrieu et al., for example, teaches using glass fiber reinforced polyamide plastic material for a sensor case (par. 0051). It would have been obvious to use glass-fiber-reinforced polyamide for the sensor case material of Siminoff, as taught by Andrieu et al., because it provides the known advantages of being strong, light, and having low thermal expansion properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861